—Order, Supreme Court, New York County (David B. Saxe, J.), entered September 27, 1993, which, inter alia, awarded defendant interim attorneys’ fees of $15,000 and interim accountants’ fees of $10,000, unanimously affirmed, with costs.
The award of interim attorneys’ and experts’ fees was a proper exercise of the court’s discretion (Domestic Relations Law §§ 237, 240). Here, in light of the fact that a determination of child support has yet to be made, the motion court, following a painstaking review of all the papers and documents submitted, properly granted the fees to defendant, having clearly taken into consideration the circumstances of *13the parties, including, inter alia; (1) the work performed by the attorneys and experts, and the additional work which will be required; (2) the wife’s lack of funds to pay these fees without depleting her assets; (3) the complexity of the husband’s financial affairs and his inadequate response to interrogatories and the production of documents; and, (4) the tender ages of the children which do not permit any substantial employment by the wife, who has been a homemaker for the past 9 years (see, Merrick v Merrick, 190 AD2d 515).
We have considered all issues raised by plaintiff and find them to be meritless. Concur—Ellerin, J. P.., Wallach, Asch, Nardelli and Tom, JJ.